Citation Nr: 9900909	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right knee 
disability to include arthritis.  

3.  Entitlement to service connection for a heart disability 
with pulmonary problems.  

4.  Entitlement to service connection for defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty in the United States Army 
from December 1961 to November 1965.  His DD Form 214 shows 
that he served as general supply specialist.  The veteran 
also served in the National Guard and in the United States 
Army Reserves.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Initially, the issues on appeal included the first three 
listed on the first page of this decision, and whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for defective hearing.  In 
March 1997, the Board remanded the veterans claim to the RO 
for additional development.  While the claim was in remand 
status, the RO found that new and material evidence had been 
received and reopened the veterans claim for defective 
hearing.  A de novo review was undertaken, and the RO denied 
service connection for defective hearing.  The case has been 
returned to the RO and is ready for appellate review.  

The issue of entitlement to service connection for a heart 
disability with pulmonary problems will be addressed in the 
remand that follows this decision since the Board has 
determined that additional development is warranted.  The 
decision will address the issues of entitlement to service 
connection for a right knee disability, for tinnitus, and for 
defective hearing since these issues are not inextricably 
intertwined with the remand issue.  Parker v. Brown, 7 Vet. 
App. 116 (1994); Holland v. Brown, 6 Vet. App. 443 (1994); 
Kellar v. Brown, 6 Vet. App. 157 (1994).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a right knee disability which he argues was incurred in 
service.  He also states that service connection is warranted 
for defective hearing and tinnitus, which he argues are the 
result of exposure to acoustic trauma in service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that on the issue of entitlement 
to service connection for a right knee disability, the 
veteran has not met his initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Board 
further finds that the evidence reasonably supports a finding 
that service connection is warranted for defective hearing 
and for tinnitus.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right knee disability is not plausible.  

2.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal concerning service 
connection for defective hearing and for tinnitus has been 
obtained by the RO.  

3.  The veterans defective hearing and tinnitus had their 
inception in service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  Defective hearing and tinnitus were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Right Knee Disability

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection for a right knee 
disability is not well grounded, and there is no further duty 
to assist the veteran in the development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court of 
Veterans Appeals (Court) established the following rules with 
regard to claims addressing the issue of chronicity:  The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veterans 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra. 

The Court has held that a claim for service connection may 
not be considered to be well grounded where there is no 
evidence which demonstrates the presence of the disorder 
alleged by the veteran at any time after discharge from 
service.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992). 
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107.  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The record shows that the veteran was treated during service 
in April 1963 for complaints of stiffness, pain and swelling 
of his right knee.  He was treated as having septic 
arthritis, and after recurrent aspirations, and the 
subsidence of the swelling and pain, was begun on physical 
therapy.  The diagnosis was, arthritis due to infection, 
right knee, though organism never grown out.  At separation 
in October 1965, the veteran reported having arthritis in his 
right knee that was cured in April 1963.  

The veteran testified at a personal hearing in support of his 
claim in May 1995.  He stated that he injured his right knee 
in service, and that thereafter his right knee would become 
stiff.  He reported that over the years his right knee 
continued to worsen.  A complete transcript is of record.  

The veteran was examined by VA in June 1997.  He complained 
of some tenderness of the right knee and pain severe enough 
to use a cane.  He reported occasional giving way and 
difficulties with stairs.  Examination showed no swelling, 
deformity angulation, false motion or shortening.  There was 
no indication of intra-articular involvement reported by 
clinical examination or X-ray.  X-rays were reported to be 
negative as was a bone scan performed one year prior.  The 
diagnosis was, chronic pain, right knee, cause undetermined.  

While the veteran was treated in service for a right knee 
disability, thereafter, there is no showing in the record of 
right knee complaints until the 1990s, many years after 
service discharge.  This is too remote in time to reasonably 
be related to service.  However, while the veteran currently 
has right knee complaints, the recent VA examination has not 
documented a definitive right knee disability and no 
abnormality has been shown on X-rays or on bone scan.  

The Board is aware of the veterans statements and hearing 
testimony offered in his behalf.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 
There is no objective evidence of record in the form of 
medical treatment or examination records that show that the 
veteran has a current right knee disability.  Further, the 
veteran has provided no medical opinion linking any current 
disability to his inservice treatment.  Absent evidence of 
any current disability which could be associated with 
service, the Board finds the claim is not plausible.  
Therefore, the Board finds that the veteran's claim for 
service connection is not well grounded.  

The veterans representative has argued that a remand on this 
issue is in order since the VA physician did not offer an 
opinion concerning the etiology of the veterans right knee 
disability.  However, no current identifiable disability has 
been shown, and the examiner has noted that the etiology of 
the veterans complaints is unknown.  In addition, the 
veteran has not indicated that there is any relevant evidence 
that may exist or could be obtained that would well ground 
his claim.  See Epps v. Brown, 9 Vet. App. 341 (1996).  

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a right knee disability would be 
helpful in establishing a well-grounded claim, as well as 
medical opinion linking any current findings with the 
veterans military service.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

II.  Service Connection for Defective Hearing and Tinnitus

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims are well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) 
(1998).  If the claims are well grounded, it must be shown 
that all relevant facts have been properly developed and that 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107 has been complied with.  The Board finds that the 
claims are well grounded and that there is no further duty to 
assist the claimant in the development of the claims.  38 
U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131 (West 1991).  For certain hearing 
disorders, such as sensorineural hearing loss (an organic 
disease of the nervous system), service connection may be 
presumed when that disability is shown to a degree of 10 
percent within one year of the veterans discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection for impaired hearing shall not be 
established when hearing status meets certain pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service-connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are all 
less than 40 decibels; the thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores using the Maryland CNC Test are 94 percent 
or better.  38 C.F.R. § 3.385 (1998).  

The veteran seeks service connection for tinnitus, and 
defective hearing.  The veteran claims that his pre-existing 
hearing loss was aggravated during his military service due 
to exposure to acoustic trauma.  He has also argued that he 
did not have a hearing problem prior to service.  He states 
that his tinnitus was due to exposure to acoustic trauma in 
service.  

Service medical records show that in December 1961, at 
service entrance, the veterans hearing was 15/15 by 
whispered voice, and no history of prior hearing problems was 
noted.  During service, in 1962, he gave a history of hearing 
problems since five years of age due to measles, and 
audiometric findings in service showed defective hearing.  In 
1965, he was placed on limited duty, protecting his ears from 
exposure to loud noise after he complained of tinnitus and 
decreased hearing. 

The veteran was hospitalized at a VA facility in January 
1981, and decreased hearing with the use of hearing aides was 
noted.   The veteran was examined by a private physician in 
April 1992 in association with a SSA disability claim, and he 
reported hearing loss due to German measles; the diagnosis 
was, history of childhood rubella with subsequent bilateral 
hearing deficit requiring the use of hearing aids.  

When testifying at the RO the veteran reported that in 
service he could not remember any specific event that 
prompted his treatment in 1962 for ear problems other than 
normal active duty and normal weapon firing.  When the 
veteran was examined by VA in August 1992, he reported a 
hearing loss since the early 1960s associated with noise 
exposure including weapons, factory work and some hunting.  
Constant bilateral tinnitus with the onset of the first 
indication of hearing loss was reported.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
80
10
105
105
LEFT
45
70
65
75
80

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and of 90 percent in the left ear.

The veteran was examined by VA in May 1997 for an audiology 
evaluation.  He reported that his hearing impairment was 
first noticed in the mid-1960s due to exposure to high-risk 
noise associated with gunfire when assigned to a police 
battalion.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
70
85
85
LEFT
50
70
65
70
75

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 60 percent in the left ear.  
Bilateral tinnitus, which was constant, was complained of.  
The examiner noted that bilateral low to high frequency 
sloping predominantly sensorineural hearing loss of mild to 
severe degree was noted.  In a September 1997 addendum, the 
examiner noted that  1).  The earliest audiograms in the 
claims folder were in 1965, and that an evaluation of those 
findings correlated with a noise induced hearing loss, and 
2).  The hearing values were also highly correlated with 
tinnitus.  The examiner stated that based on the very low 
probability that such a hearing loss could have existed 
before entering service, and the veterans exposure to 
weapons fire in the military, his claim of service related 
hearing loss was probable.  

The veteran was examined again by VA in January 1998 by the 
same examiner.  At that time, the examiner stated that 1).  
There was little doubt that the veteran had a pre-existing 
hearing loss before entering service and that his use of a 
hearing aid and admission of a hearing loss were credible 
evidence of this, and that 2). Exposure to weapons fire in 
service could make the veterans claim of service related 
hearing possible.  

The veterans DD 214 reflects that his MOS during service was 
supply clerk.  The record shows that the veteran served in 
the National Guard in 1961.   He has reported that he was 
examined in July 1961, in association with his National Guard 
service, and that his hearing was found to be normal.  His 
report of separation shows that his MOS was rifleman.  

The Board has reviewed the evidence in this case in its 
entirety.  The record shows that the veteran was treated 
during service for hearing problems and was put on limited 
duty.  He currently has tinnitus and defective hearing that 
VA examiners have reported are consistent with exposure to 
acoustic trauma, that exposure to weapons fire in service 
could make the veterans claim of service related hearing 
possible, and that the veterans exposure to weapons fire in 
the military made his claim of service related hearing loss 
probable.

The Board finds that it is at least as likely as not that the 
veterans current defective hearing and tinnitus are related 
to service, and that with the resolution of reasonable doubt 
in the favor of the veteran, service connection for these 
disabilities is warranted.  


ORDER

Service connection for a right knee disability to include 
arthritis is denied.  

Service connection for tinnitus is granted.  

Service connection for defective hearing is granted.  


REMAND


In the Boards March 1997 remand, the RO was instructed to 
have the veteran examined by a panel consisting of a board 
certified pulmonary specialist and a board certified 
cardiology specialist to evaluate the veterans heart 
disability with pulmonary problems.  The examiners were to, 
among other things, offer an opinion as to the relationship, 
if any, between any heart/pulmonary disorder found and 
service.  The veteran underwent a VA cardiac examination in 
June 1997.  The examination was performed by one examiner, 
whose title was not given.  No opinion was given concerning 
the etiology of the veterans cardiac complaints or whether 
there was any relationship to service.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet.App. 90 (1990); Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should schedule the veteran 
for a special VA cardiology-pulmonary 
examination, to be performed by a panel 
consisting of a board certified 
cardiologist and a board certified 
pulmonary specialist, if available, to 
evaluate the veterans heart disability 
with pulmonary problems.  All indicated 
tests and studies should be performed, 
and all findings reported in detail.  The 
claims folder, and a copy of this remand 
must be made available to and reviewed by 
both examiners prior to the examination.  
The examiners are requested to conduct a 
separate examination and to correlate 
their findings; any differences of 
opinion should be reconciled.  An opinion 
should be offered as to whether it is at 
least as likely as not that any 
heart/pulmonary disability found is 
related to service.  A complete rationale 
must accompany the opinion.

2.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if not, corrective action 
must be taken.  

3.  Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issue remaining on appeal. 




If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, and the veteran and his representative 
provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
